
	
		I
		112th CONGRESS
		2d Session
		H. R. 5874
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2012
			Mr. Polis introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To facilitate foreign investment by permanently
		  reauthorizing the EB–5 regional center program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Entrepreneurship and
			 Investment Act of 2012.
		2.Permanent
			 reauthorization of EB–5 regional center program; application fee
			(a)In
			 generalSection 610 of the Departments of Commerce, Justice, and
			 State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C.
			 1153 note) is amended—
				(1)by striking
			 pilot each place it appears;
				(2)in subsection (b),
			 by striking for 15 years; and
				(3)by adding at the
			 end the following:
					
						(e)In addition to any
				other fees authorized by law, the Secretary of Homeland Security shall impose a
				fee of $2,500 to apply for designation as a regional center under this section.
				Fees collected under this subsection shall be deposited in the Treasury in
				accordance with section 286(w) of the Immigration and Nationality Act (8 U.S.C.
				1356(w)).
						.
				(b)Establishment of
			 account; use of feesSection 286 of the Immigration and
			 Nationality Act (8 U.S.C. 1356) is amended by adding at the end the
			 following:
				
					(w)Immigrant
				entrepreneur regional center account
						(1)In
				generalThere is established in the general fund of the Treasury
				a separate account, which shall be known as the Immigrant Entrepreneur
				Regional Center Account. Notwithstanding any other provision of law,
				there shall be deposited as offsetting receipts into the account all fees
				collected under section 610(b) of the Departments of Commerce, Justice, and
				State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C.
				1153 note) and any fees collected in connection with forms I–526 or
				I–829.
						(2)Use of
				feesFees collected under this section may only be used by the
				Secretary of Homeland Security to administer and operate the employment
				creation program described in section
				203(b)(5).
						.
			(c)RulemakingNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall prescribe regulations to implement the amendments
			 made by this section.
			(d)Effective
			 dateThe amendments made by subsections (a)(3) and (b) shall take
			 effect on the effective date of the regulations prescribed pursuant to
			 subsection (c). The remaining amendments made by this section shall take effect
			 on the date of the enactment of this Act.
			3.Premium
			 processing fee for EB–5 immigrant investorsSection 286(u) of the Immigration and
			 Nationality Act (8 U.S.C. 1356(u)) is amended by adding at the end the
			 following: In the case of a petition filed under section 204(a)(1)(H)
			 for classification under section 203(b)(5), if the petitioner desires a
			 guarantee of a decision on the petition in 60 days or less, the premium fee
			 under this subsection shall be set at $2,500 and shall be deposited as
			 offsetting receipts in the Immigrant Entrepreneur Regional Center Account
			 established under subsection (w)..
		4.Concurrent filing
			 of EB–5 petitions and applications for adjustment of statusSection 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) is amended by adding at the end the
			 following:
			
				(n)If, at the time a
				petition is filed for classification through a regional center under section
				203(b)(5), approval of the petition would make a visa immediately available to
				the alien beneficiary, the alien beneficiary’s adjustment application under
				this section shall be considered to be properly filed whether the application
				is submitted concurrently with, or subsequent to, the visa
				petition.
				.
		5.Improved
			 set-aside for targeted employment areasSection 203(b)(5)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(b)(5)(B)) is amended as follows:
			(1)Targeted
			 employment area definedClause (ii) is amended to read as
			 follows:
				
					(ii)Targeted
				employment area definedIn
				this paragraph, the term targeted employment area means, at the
				time a petition for classification under this paragraph is filed, any of the
				following:
						(I)A rural area.
						(II)An area that has
				experienced high unemployment (of at least 150 percent of the national average
				rate).
						(III)A county that
				has had a 20 percent or more decrease in population since 1970.
						(IV)An area that is within the boundaries
				established for purposes of a State or Federal economic development incentive
				program, including areas defined as Enterprise Zones, Renewal Communities and
				Empowerment Zones.
						(V)An area designated
				by a State agency to which the Governor has delegated the authority to
				designate targeted employment areas within the
				State.
						.
			(2)Rural area
			 definedClause (iii) is amended by striking other than an
			 area within a metropolitan statistical area or.
			(3)Effect of prior
			 determinationSuch section is
			 amended by adding at the end the following:
				
					(iv)Effect of prior
				determinationIn a case in
				which a geographic area is determined under clause (ii) to be a targeted
				employment area, such determination shall remain in effect during the 2-year
				period beginning on the date of the determination for purposes of any alien
				seeking a visa reserved under this
				subparagraph.
					.
			6.Set-aside of
			 visas for regional center programSection 610(b) of the Departments of
			 Commerce, Justice, and State, the Judiciary, and Related Agencies
			 Appropriations Act, 1993 (8 U.S.C. 1153 note) is amended by striking
			 3,000 and inserting 10,000.
		7.ExtensionSubparagraph (A) of section 216A(d)(2) of
			 the Immigration and Nationality Act (8 U.S.C. 1186b(d)(2)(A)) is amended by
			 adding the following at the end thereof: A date specified by the
			 applicant (but not later than the fourth anniversary) shall be substituted for
			 the second anniversary in applying the preceding sentence if the applicant
			 demonstrates that he has attempted to follow his business model in good faith,
			 provides an explanation for the delay in filing the petition that is based on
			 circumstances outside of his control, and demonstrates that such circumstances
			 will be able to be resolved within the specified period. .
		8.Study
			(a)In
			 generalThe Secretary of the
			 Department of Homeland Security, in appropriate consultation with the Secretary
			 of Commerce and other interested parties, shall conduct a study concerning the
			 following:
				(1)Current job creation counting methodology
			 and initial projections under section 203(b)(5) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(b)(5)).
				(2)How best to promote the employment creation
			 program described in such section overseas to potential immigrant
			 investors.
				(b)ReportThe
			 Secretary of Homeland Security shall submit a report to the Congress not later
			 than 1 year after the date of the enactment of this Act containing the results
			 of the study conducted under subsection (a).
			9.Full-time
			 equivalents
			(a)In
			 generalSection
			 203(b)(5)(A)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1153(b)(5)(A)(ii)) is amended by inserting (or full-time
			 equivalent) after full-time.
			(b)DefinitionSection
			 203(b)(5)(D) of such Act (8 U.S.C. 1153(b)(5)(D)) is amended to read as
			 follows:
				
					(D)Employment-related
				definitions
						(i)Full-time
				employment definedIn this
				paragraph, the term full-time employment means employment in a
				position that requires at least 35 hours of service per week at any time,
				regardless of who fills the position.
						(ii)Full-time
				equivalent employment definedIn this paragraph, the term
				full-time equivalent employment means employment representing
				the number of full-time employees that could have been employed if the reported
				number of hours worked by part-time employees had been worked by full-time
				employees. This shall be calculated by dividing the part-time hours paid by the
				standard number of hours for full-time
				employees.
						.
			10.Eligibility for
			 adjustment of statusSection
			 245(k) of the Immigration and Nationality Act (8 U.S.C. 1255(k)) is amended, in
			 the matter preceding paragraph (1), by striking (1), (2), or (3)
			 and inserting (1), (2), (3), or (5).
		11.Expansion of EB–5
			 eligibility to include qualified immigrants who complete investment
			 agreements
			(a)Changes to
			 investment criteriaSection
			 203(b)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)(A)) is
			 amended—
				(1)in the matter
			 preceding clause (i), by striking partnership)— and inserting
			 partnership) as follows:;
				(2)in clause
			 (i)—
					(A)by striking
			 (i) in
			 which and inserting the following:
						
							(i)Not less than one new commercial
				enterprise—
								(I)in
				which
								;
					(B)by striking
			 , and at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(II)with respect to which such alien has
				completed an investment agreement with a qualified venture capital operating
				company for an investment in one or more such enterprises of an aggregate
				amount not less than the amount specified in subparagraph (C); or
							(III)with respect to which such alien has
				completed an investment agreement with 1 or more angel investors for an
				investment in one or more such enterprises of an aggregate amount not less than
				the amount specified in subparagraph
				(C).
							;
				and
					(3)in clause
			 (ii)—
					(A)by striking
			 (ii) which
			 will and inserting the following:
						
							(ii)In the case of investment in such an
				enterprise or enterprises—
								(I)if the enterprise
				or enterprises are described in clause (i)(I),
				will
								;
					(B)by striking the
			 period at the end and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(II)if the enterprise or enterprises are
				described in subparagraph (II) or (III) of clause (i), will benefit the United
				States economy and create full-time employment for not fewer than 5 United
				States citizens or aliens lawfully admitted for permanent residence or other
				immigrants lawfully authorized to be employed in the United States (other than
				the immigrant and the immigrant’s spouse, sons, or
				daughters).
							.
					(b)Changes to
			 capital requirementsSection
			 203(b)(5)(C)(i) of such Act (8 U.S.C. 1153(b)(5)(C)(i)) is amended by inserting
			 after $1,000,000 the following: in the case of an
			 enterprise described in subparagraph (A)(i)(I), $250,000 in the case of an
			 enterprise described in subparagraph (A)(i)(II), and $100,000 in the case of an
			 enterprise described in subparagraph (A)(i)(III).
			(c)DefinitionsSection 203(b)(5) of such Act (8 U.S.C.
			 1153(b)(5)) is amended by adding at the end the following:
				
					(E)Qualified
				venture capital operating company definedIn this paragraph, the term
				qualified venture capital operating company means an entity
				that—
						(i)is registered
				under the Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.); or
						(ii)is an investment company, as defined in
				subsection (a)(1) of section 3 of such Act (15 U.S.C. 80a–3), that is exempt
				from registration under subsection (c)(1) or (c)(7) of such section, is not
				registered, and—
							(I)is organized or incorporated, and
				domiciled, in the United States, and the majority ownership of which is
				composed of United States citizens or aliens lawfully admitted to the United
				States for permanent residence; or
							(II)is owned or controlled by an entity that is
				organized or incorporated, and domiciled, in the United States, and the
				majority ownership of that entity is composed of United States citizens or
				aliens lawfully admitted to the United States for permanent residence.
							(F)Angel investor
				definedIn this paragraph,
				the term angel investor means—
						(i)any individual who
				is a United States citizen or an alien lawfully admitted to the United States
				for permanent residence, or any entity wholly owned and controlled by United
				States citizens or aliens lawfully admitted to the United States for permanent
				residence; or
						(ii)any entity that
				has made at least 5 angel investments totaling at least $250,000 during the 3
				years preceding the completion of an investment agreement described in
				subparagraph (A)(i)(III).
						(G)Angel
				investmentIn this paragraph, the term angel
				investment means an investment made in a commercial enterprise that,
				prior to such investment, was not owned or controlled by—
						(i)the
				investor;
						(ii)any member of the
				immediate family of the investor; or
						(iii)any entity owned
				or controlled by any member of the immediate family of the
				investor.
						.
			(d)Conforming
			 amendments to conditional permanent status provisions
				(1)Termination of
			 status if finding that qualifying entrepreneurship
			 improperSection 216A(b)(1)(B) of such Act (8 U.S.C.
			 1186b(b)(1)(B)) is amended to read as follows:
					
						(B)(i)the alien—
								(I)did
				not invest, or was not actively in the process of investing, the requisite
				capital described in section 203(b)(5)(A)(i)(I), or was not sustaining such
				actions throughout the period of the alien’s residence in the United States;
				or
								(II)did not complete an investment agreement
				described in subclause (II) or (III) of section 203(b)(5)(A)(i), or such
				agreement was not carried out or was not actively in the process of being
				carried out; or
								(ii)the commercial enterprise or
				enterprises did not—
								(I)create the minimum number of jobs
				required to be created under section 203(b)(5)(A)(ii); or
								(II)generate a profit and at least
				$1,000,000 in revenue;
				or
								.
				(2)Contents of
			 petitionSection 216A(d)(1) of such Act (8 U.S.C. 1186b(d)(1)) is
			 amended—
					(A)in the matter
			 preceding subparagraph (A), by striking that the alien— and
			 inserting that—;
					(B)by amending
			 subparagraph (A) to read as follows:
						
							(A)(i)the alien—
									(I)invested, or was actively in the process of
				investing, the requisite capital described in section 203(b)(5)(A)(i)(I), and
				sustained such actions throughout the period of the alien’s residence in the
				United States; or
									(II)completed an investment agreement
				described in subclause (II) or (III) of section 203(b)(5)(A)(i), and such
				agreement was carried out or was actively in the process of being carried out;
				and
									(ii)the commercial enterprise or
				enterprises—
									(I)created the minimum number of jobs
				required to be created under section 203(b)(5)(A)(ii); or
									(II)generated a profit and at least
				$1,000,000 in revenue; and
									;
				and
					(C)in subparagraph
			 (B), by inserting the alien before is
			 otherwise.
					
